DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant states an affidavit was submitted 09/23/2020 and was not addressed.  The arguments in the Affidavit were to the art cited in the Office Action dated 06/01/2020.  Nonetheless, Applicant’s Affidavit dated 09/23/2020 “The invention in the present application relates to a fibrous carbon nanostructure dispersion liquid. The feature of the present invention is that the fibrous carbon nanostructure dispersion liquid contains one or more fibrous carbon nanostructures having a percentage mass loss of 3.0 mass% or less upon heating from 23 °C to 200 °C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis”.  It is the position of the Office that the claimed limitation describes the property of one or more fibrous carbon nanostructures and the prior art teaches or is using the same fibrous carbon nanostructures as disclosed/used in the present invention, and therefore inherently possesses the claimed property.
The affidavit argues the method of making which is not persuasive because a product claim is not limited by process steps.
Applicant has amended the claims to recite “one or more fibrous carbon nanostructures having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid”.  It is the position of the Office the statement “having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, it is the position of the Office the CNTs taught by Yoshiwara is the same as or similar to the “one or more fibrous carbon nanostructures” claimed by applicant.
Applicant then argues the method of preparation which is not persuasive because a product claim is not limited by process steps.
Applicant argues the carbon nanotubes was not centrifuged by Yoshiwara.  Applicant’s argument is not persuasive because the prior art is using the same fibrous carbon nanostructures and the same liquid as disclosed/used in the present invention, it should inherently have that property claimed by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiwara (U.S. Pub. No. 2016/0229695).
Regarding claim 1, Yoshiwara teaches dispersion liquid comprising disclosed CNTs and a solvent and therefore meets the limitation of a fibrous carbon nanostructure dispersion liquid comprising one or more fibrous carbon nanostructures and a solvent (paragraph 75). Claim 1 recites “one or more fibrous carbon nanostructures having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid”.  It is the position of the Office the statement “having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid” and is not limiting.  The recitation is a process step for the preparation of the “one or more fibrous carbon nanostructures”.  MPEP §2113 recites "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, it is the position of the Office the CNTs taught by Yoshiwara is the same as or similar to the “one or more fibrous carbon nanostructures” claimed by applicant and thus would inherently lose 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid.  Yoshiwara teaches aggregates visible by naked eye not present which meets a broad and reasonable interpretation of wherein the fibrous carbon nanostructure dispersion liquid contains substantially no sediments and aggregates of fibrous carbon nanostructures upon 20 minutes of centrifugation at 10,000G (paragraph 124).  Furthermore, it is the position of the Office the CNTs taught by Yoshiwara is the same as or similar to the “one or more fibrous carbon nanostructures” claimed by applicant and thus would inherently contains substantially no sediments and aggregates of fibrous carbon nanostructures upon 20 minutes of centrifugation at 10,000G.
Regarding claim 2, Yoshiwara teaches it is not normally necessary to use dispersant to manufacture the dispersion liquid because the presently disclosed CNTs have excellent dispersibility in solvents (paragraph 75).
Regarding claim 3, Yoshiwara teaches the presently disclosed dispersion liquid, the amount is preferably at least 0.001% by mass and no greater than 10% by mass and therefore overlaps with the fibrous carbon nanostructures have a concentration per 1L of the solvent of 1 mg/L (paragraph 80).
Regarding claims 4 and 5, Yoshiwara teaches the average diameter 0.5 nm to 15 nm (paragraph
40).
Regarding claims 6 and 7, Yoshiwara teaches sulfuric acid treatment or nitric acid treatment which would obviously reduce contaminants such as metal (paragraphs 46 and 56).


Regarding claim 10, Yoshiwara teaches although no specific limitations are placed on the amount of the presently disclosed CNTs included in the presently disclosed dispersion liquid, the amount is preferably at least 0.001% by mass and no greater than 10% by mass and therefore overlaps with wherein the content in the fibrous carbon nanostructure dispersion is less than 0.05 mass% (paragraph 80).
Claim s 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (U.S. Pub. No. 2013/0316160).
Regarding claim 1, Hata et al. teaches a CNT dispersion liquid including a CNT agglomerate arranged with a mesh body formed from a plurality of CNTs which meets a broad and reasonable interpretation of a fibrous carbon nanostructure dispersion liquid comprising one or more fibrous carbon nanostructures and a solvent (paragraph 75). Claim 1 recites “one or more fibrous carbon nanostructures having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid”.  It is the position of the Office the statement “having a percentage mass loss of 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid” and is not limiting.  The recitation is a process step for the preparation of the “one or more fibrous carbon nanostructures”.  MPEP §2113 recites "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, it is the position of the Office the CNTs taught by Hata et al.  is the same as or similar to the “one or more fibrous carbon nanostructures” claimed by applicant and thus would inherently lose 3.0 mass% or less upon heating from 23°C to 200°C at a heating rate of 20°C/min in a nitrogen atmosphere as measured by thermogravimetric analysis before the one or more fibrous carbon nanostructures being dispersed in the liquid.  Hata et al. teaches aggregates visible by naked eye not present which meets a broad and reasonable interpretation of wherein the fibrous carbon nanostructure dispersion liquid contains substantially no sediments and aggregates of fibrous carbon nanostructures upon 20 minutes of centrifugation at 10,000G (paragraph 124).  Furthermore, it is the position of the Office the CNTs taught by Hata et al. is the same as or similar to the “one or more fibrous carbon nanostructures” claimed by applicant and thus would inherently contains substantially no sediments and aggregates of fibrous carbon nanostructures upon 20 minutes of centrifugation at 10,000G.
Regarding claim 2, Hata et al. teaches a dispersant may be used but is not necessary and therefore implies substantially no dispersant (paragraph 110).
Regarding claim 3, Hata et al. teaches CNT agglomerate dispersed in the dispersion medium is 0.001% by weight or more and therefore overlaps with the fibrous carbon nanostructure have concentration per 1 L of the solvent of 1 mg/L or more (paragraph 69).  
Regarding claims 4 and 5, Hata et al. teaches fibrous carbon nanostructure having a diameter less than 500 nm (Figure 2).
Regarding claims 6, 7, and 10 Hata et al. teaches metal impurities of 1% mass or less (paragraph 81).

Regarding claim 9, Hata et al. teaches use as an electrode or coating for silicon wafer (paragraph 115).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed and Thurs 1 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/09/2021